Citation Nr: 0335156	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-20 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1978 to October 
1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for schizophren 
and granted a 30 percent rating for the veteran's service-
connected dermatophytosis.  

The RO denied entitlement to service connection for a 
psychiatric disability in an unappealed decision dated in 
January 1989.  The veteran's current claim is based on a 
diagnosis of schizophrenia.  That diagnosis was not 
considered in the RO's 1989 decision.  Since the veteran's 
current claim is based on a new diagnosis, it is treated as a 
new claim rather than a claim to reopen the 1989 decision.  
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).


REMAND

The veteran is service connected for dermatophytosis, 
currently evaluated as 30 percent disabling and rated under 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2003).  During the 
pendency of the veteran's appeal, the regulation governing 
the evaluation of diseases of the skin was revised effective, 
August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 31, 2002).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003). 

The veteran's service medical records contain no findings 
referable to a psychiatric disability.  The veteran's Form 
DD-214 reflects that he was discharged in October 1982 
"under Honorable conditions."  Also noted in the narrative 
reason for separation was "unsuitability-apathy; defective 
attitude or in ability to expend effort constructively."  
The veteran's service personnel and mental health records 
have not been specifically requested.  These records could be 
relevant to determining whether a psychiatric disability was 
incurred during service.

Further, the veteran's representative has repeatedly argued 
that the veteran should be afforded a VA psychiatric 
examination for his schizophrenia claim.  VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In this case, there is a statement dated in October 
1988 and apparently received some time after January 2001, in 
which David Herbert, M.D., opined that the veteran met the 
criteria for a diagnosis of chronic undifferentiated type 
schizophrenia, and reported that the symptoms had been 
present since 1982.  VA and other private examiners have also 
provided current diagnoses of schizophrenia.

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in a letter dated in May 2002.  This 
notice was provided in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1) and limited the appellant's time for 
response to 30 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should request the veteran's 
service personnel records pertaining to 
any disciplinary actions, performance 
evaluations, or to his discharge for 
unsuitability.  The RO should also request 
all records of mental health treatment or 
evaluation during service.

3.  The RO should request records of the 
veteran's mental health treatment while 
incarcerated at the Hartford Correctional 
Facility, of the Connecticut Department or 
Corrections during the period ending in 
July 1994.

4.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the etiology of any current 
psychiatric disability.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
psychiatric disability was initially 
manifested in service or any psychosis was 
symptomatic in the year after the 
veteran's separation from service in 
October 1982.  Send the claims folder to 
the examiner for review.  The examiner 
should note such review in the examination 
report or an addendum to that report.

5.  The veteran should also be afforded a 
dermatology examination.  The examiner 
should review the claims folder and note 
review of that folder in the examination 
report or in an addendum to the 
examination report.  The examiner should 
report the area and parts of the body 
affected by the service-connected 
dermatophytosis, and estimate the 
percentage of the body and the percentage 
of exposed parts of the body affected by 
dermatophytosis.  The examiner should note 
the size and locations of any related 
scars, whether they are depressed or 
adherent, and whether they cause limited 
motion.

If the head, face or neck is involved, the 
examiner should note whether there is 
visible or palpable tissue loss, and 
whether there is gross distortion or 
asymmetry of any features or paired 
features.  With regard to the head, face, 
and neck; the examiner should also note 
whether any scars are elevated or 
depressed on palpation, scars are adherent 
to underlying tissue, there are hypo- or 
hyper pigmented scars exceeding six square 
inches (39 sq. cm.), whether there is 
abnormal skin texture in an area exceeding 
six square inches; whether there is 
missing soft tissue in an area exceeding 
six square inches; or whether there is 
indurated skin in an area exceeding six 
square inches.

The examiner should also note the nature 
of any therapy necessary to treat the 
veteran's dermatophytosis.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims given consideration of the old and 
the revised skin regulations.  If the 
benefits sought continue to be denied, the 
RO should issue a supplemental statement 
of the case.  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


